                                       IN THE
                            UNITED STATES DISTRICT COURT
                                      FOR THE
                            WESTERN DISTRICT OF VIRGINIA

UNITED STATES OF AMERICA                     )   PETITION FOR WRIT OF HABEAS
                                             )    CORPUS AD PROSEQUENDUM
             v.                              )
                                             )
ROBERT LOUIS GRAY OSBORNE                    )   Case No: 1:19CR00047
DOB: xx-xx-1971                             )
SSN: xxx-xx-8666                             )

         Your petitioner, United States of America, by Suzanne Kerney-Quillen, Special Assistant
United States Attorney for the Western District of Virginia, respectfully shows:
         1. That the case is a prosecution upon an Indictment against the defendant for violation
of Title 21, United States Code, Section 846.
         2. That the presence of the defendant before the United States District Court for the
Western District of Virginia at Abingdon, Virginia, scheduled for an Initial Appearance and/ or
Arraignment at 10:00 a.m., on November 14, 2019, is necessary and he is now in the custody of
the Southwest Virginia Regional Jail.
         WHEREFORE, your petitioner prays that a Writ of Habeas Corpus Ad Prosequendum be
issued to the United States Marshal for the Western District of Virginia, or any other authorized
United States Marshal, who shall bring the defendant before the Court at the above time and
place.
Dated: 10/30/19                                       /s/ Suzanne Kerney-Quillen
                                                      Special Assistant United States Attorney
******************************************************************************
TO:       Southwest Virginia Regional Jail- Abingdon
         15205 Joe Derting Drive
         Abingdon, VA 24210
         Phone: (276) 739-3520
IN THE EVENT THE INMATE IS TO BE TRANSFERRED TO ANOTHER FACILITY
BEFORE THE REQUESTED DATE OF APPEARANCE, PLEASE NOTIFY THE
ASSISTANT U.S. ATTORNEY LISTED ABOVE AT (276) 628-4161.
GREETINGS:
         WE COMMAND YOU that you surrender the body of ROBERT LOUIS GRAY
OSBORNE, detained in the Southwest Virginia Regional Jail- Abingdon, under your custody as
it is said, to the United States Marshal for the Western District of Virginia, or one of his
Deputies, or any other authorized United States Marshal, to the end that his body will be before
the United States District Court for the Western District of Virginia, at Abingdon, Virginia, on
the 14th day of November 2019, at 10:00 a.m., or at such other time or times as the District
Court may direct.

ENTER:     The ________ day of October 2019.               _______________________
                                                           United States Magistrate Judge




Case 1:19-cr-00047-JPJ-PMS Document 75 Filed 10/30/19 Page 1 of 2 Pageid#: 83
       TO THE UNITED STATES MARSHAL FOR THE WESTERN DISTRICT
       OF VIRGINIA, OR ANY AUTHORIZED UNITED STATES MARSHAL:

       TO EXECUTE:

        WE COMMAND that you proceed to the Southwest Virginia Regional Jail- Abingdon,
and remove therefrom the body of ROBERT LOUIS GRAY OSBORNE and produce him under
safe and secure conduct before the United States District Court for the Western District of
Virginia, at Abingdon, Virginia, on the 14th day of November 2019, at 10:00 a.m., or at such
other time or times as the District Court may direct; and upon completion of the case, return the
said ROBERT LOUIS GRAY OSBORNE to the Southwest Virginia Regional Jail- Abingdon.

                                                            JULIA C. DUDLEY, CLERK

                                                            BY: _________________________
                                                                Deputy Clerk


CUSTODY ASSUMED:

EXECUTED this _________ day of _______________, 2019.

               BY:     ____________________________
                        United States Marshal/Deputy


RETURNED:

EXECUTED this ________ day of ___________________, 2019.

               BY:      ____________________________
                         United States Marshal/Deputy




SENTENCED STATE PRISONER:                   Yes:                   No:




Case 1:19-cr-00047-JPJ-PMS Document 75 Filed 10/30/19 Page 2 of 2 Pageid#: 84
